Citation Nr: 0514102	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1994, for the grant of service connection for chronic 
cystitis, to include the question of whether there was clear 
and unmistakable error in a December 1960 rating decision 
that denied service connection for chronic cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to August 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for a "kidney infection" in June 1960; this was within one 
year of her August 1959 service discharge.

2.  The unappealed December 1960 RO decision, that denied 
service connection for chronic cystitis, was undebatably 
erroneous in failing to consider an inservice diagnosis of 
cystitis; and, if such error was not made, the veteran would 
have then been granted service connection for chronic 
cystitis.


CONCLUSIONS OF LAW

1.  The veteran did not appeal a December 1960 rating 
decision that denied service connection for chronic cystitis 
and that decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.1103 (2004).

2.  There was clear and unmistakable error (CUE) in the 
December 1960 RO decision denying service connection for 
chronic cystitis.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).

3.  The proper effective date for the grant of service 
connection for chronic cystitis is August 14, 1959, the day 
following the veteran's discharge from active duty service.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert that the veteran is 
entitled to an effective date for the grant of service 
connection for chronic cystitis back to the day following her 
service discharge since she filed her initial claim for this 
disability within a year of her August 1959 discharge, in 
June 1960.  See 38 C.F.R. § 3.400(b)(2).

The veteran did indeed file an initial claim for service 
connection for a "kidney infection" in June 1960.  However, 
the RO denied this claim in December 1960 and notified the 
veteran the same month.  The veteran did not appeal this 
decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Then on December 1, 1994, the veteran filed a 
claim on VA Form 21-4138 that the RO deemed included a 
request to reopen the claim for service connection for 
chronic cystitis.  

As is evident in the May 2001 notice of disagreement, there 
is no dispute that December 1, 1994, is the date that the 
veteran filed to reopen the claim for service connection for 
chronic cystitis.  Rather, the focus of the appeal is that 
the initial denial in December 1960 was made in error.  

In determining whether the December 1960 rating decision that 
denied service connection for a chronic cystitis was clearly 
and unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE; however, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As noted earlier, a CUE claim must be based on the evidence 
in the record when the prior decision was rendered.  Pierce 
v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  The 
record at the time of the December 1960 denial consisted, 
primarily, of the veteran's service medical records and a 
postservice VA examination report, dated in October 1960.  
The service medical records include the veteran's July 1959 
separation examination report revealing that she was 6 weeks 
intrauterine pregnancy and had a negative urinalysis.  
Approximately 11 days later, in July 1959, while still on 
active duty, the veteran was seen complaining of cramping, 
urinary frequency, and burning dysuria that began the 
previous day.  These symptoms were accompanied by aches in 
both calves of legs, headache and generalized malaise.  The 
veteran was given an impression of cystitis.  She was 
hospitalized that same day and diagnosed as having threatened 
abortion and pyelonephritis.  She was placed on a physical 
profile for these latter diagnoses.

During an October 1960 VA examination, the veteran reported 
developing a kidney infection in 1959 with several flare-ups 
since that time.  A urinalysis was taken revealing a yellowy 
cloudy appearance and 14-16 wbc (white blood cells) with 
clumps, and 6-8 RBC (red blood cells).  The veteran was 
diagnosed as having chronic cystitis. 

The veteran and her former representative claim, in essence, 
that the December 1960 rating action is erroneous because the 
RO erred by ignoring evidence clearly of record showing 
kidney problems in service and continuing after service.  
Specifically, they assert that there is a relationship 
between pyelonephritis and cystitis and that results of 
urinalyses performed in service in July 1959 (showing 10-15 
WBC (white blood count)) and after service in August 1960 
(showing 14-16 WBC and 6-8 RBC (red blood count)) show 
residuals of a kidney disorder.  

Applicable law in 1960 provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service (or within the 
presumptive presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1960).  It is further stated that continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The evidence in this case is somewhat complicated by the fact 
that the veteran was diagnosed at an Army hospital emergency 
room in service as having cystitis, the same day she was 
admitted to the hospital and diagnosed as having 
pyelonephritis.  Nonetheless, the evidence clearly shows that 
the veteran was diagnosed as having cystitis in service in 
July 1959, and diagnosed approximately 14 months later (13 
months after her service discharge) as having chronic 
cystitis. 

In finding as the RO did in December 1960 that the veteran's 
postservice diagnosis of chronic cystitis was not related to 
service, the RO failed to note her inservice diagnosis of 
cystitis.  Thus, the Board finds that the RO erred by failing 
to discuss and consider the veteran's inservice diagnosis of 
cystitis; the rating action notes the pyelonephritis but 
describes the service medical records, including the 
discharge examination, as negative.  In other words, the 
December 1960 rating decision was rendered in error in that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  Moreover, such an error, had it not 
been made, would have manifestly changed the outcome.  Put 
another way, reasonable minds could only conclude that 
service connection for cystitis was warranted in 1960 based 
on one of two theories.  Either that the veteran's inservice 
diagnosis of cystitis and postservice diagnosis of chronic 
cystitis, just 14 months later, constituted a chronic 
disability sufficient to establish service connection; or 
that although the veteran's diagnosis of cystitis in service 
was not shown to be chronic, the fact that she was again 
found to have cystitis 13 months after service, and diagnosed 
as having chronic cystitis at that time, was evidence of 
continuity of symptomatology of this disability.  § 3.303(b).  
Moreover, while the RO correctly noted in 1960 that the 
veteran's discharge examination was negative for the 
disabilities being claimed, it is noteworthy to point out 
that the veteran was diagnosed as having cystitis 
approximately 11 days after her discharge examination, while 
still on active duty.  

As noted in June 2000, the veteran was eventually granted 
service connection for chronic cystitis effective the date 
she filed to reopen her claim, in December 1994.  Although 
the RO indicated that in granting the claim it relied on 
subsequent evidence showing multiple recurrences of urinary 
infections and diagnoses of chronic cystitis, the Board finds 
that the June 1960 diagnosis of chronic cystitis, rendered 
just 14 months after the veteran's inservice diagnosis of 
cystitis, was a sufficient basis for granting service 
connection for this disability in December 1960.

Accordingly, the Board concludes that there was CUE in the 
December 1960 rating decision which denied service connection 
for chronic cystitis. 38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2004).

Since the veteran's initial claim for service connection for 
a "kidney infection", which preceded the December 1960 
decision, was received by the RO on June 8, 1960, which was 
within one year of her service discharge on August 13, 1959, 
the correct effective date for service connection for chronic 
cystitis is the day following her service discharge, on 
August 14, 1959.  38 C.F.R. § 3.400(b)(2).  Thus, the Board 
grants an earlier effective date of August 14, 1959, for the 
grant of service connection for chronic cystitis.  
Accordingly, in view of this favorable determination, the 
Board need not consider this claim under the general 
provisions regarding effective dates for the grant of service 
connection.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii).

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to claims for earlier effective dates.  This new 
law redefines VA's obligations insofar as properly notifying 
and assisting veterans in developing their claims.  Inasmuch 
as the Board is granting the veteran's claim for an effective 
date earlier than December 1, 1994, for the grant of service 
connection for chronic cystitis, there is no need to discuss 
VA's compliance with the VCAA.


ORDER

Inasmuch as the December 1960 rating decision contains CUE, 
an earlier effective date of August 14, 1959, for the grant 
of service connection for chronic cystitis is allowed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


